Case 1:21-cv-22729-BB Document 11 Entered on FLSD Docket 08/04/2021 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                             Case No. 21-cv-22729-BLOOM/Otazo-Reyes

 RAJ PATEL,

           Plaintiff,

 v.

 THE UNITED STATES,

       Defendant.
 _______________________/

                           ORDER ON MOTION FOR LEAVE TO PROCEED
                        IN FORMA PAUPERIS AND DISMISSING COMPLAINT

           THIS CAUSE is before the Court upon the pro se Plaintiff’s Motion for Leave to Proceed

 in Forma Pauperis (“IFP”), ECF No. [3] (the “Motion”), filed in conjunction with Plaintiff’s

 Complaint, ECF No. [1] (the “Complaint”). Plaintiff Raj Patel (“Plaintiff” or “Patel”) has not paid

 the required filing fee and, thus, the screening provisions of 28 U.S.C. § 1915(e) are applicable.

 The Court has carefully reviewed the Complaint, the Motion, and the record in this case, and is

 otherwise fully advised. For the reasons that follow, Plaintiff’s Motion is DENIED, and the

 Complaint is DISMISSED WITHOUT PREJUDICE. 1

      I.       Motion to Proceed in forma pauperis

           Fundamental to our system of justice is that the courthouse doors will not be closed to

 persons based on their inability to pay a filing fee. Congress has provided that a court “may

 authorize the commencement, prosecution, or defense of any suit, action or proceeding, civil or



 1
   The Court previously issued an Order to Show Cause, ECF No. [5], directing Plaintiff to show cause why
 this case should not be transferred pursuant to § 1404(a) to the Northern District of Indiana. Plaintiff timely
 filed a response to the Order to Show Cause, ECF No. [8]. For purposes of this Order, the Court will assume
 that venue lies in this district.
Case 1:21-cv-22729-BB Document 11 Entered on FLSD Docket 08/04/2021 Page 2 of 7

                                                          Case No. 21-cv-22729-BLOOM/Otazo-Reyes


 criminal, or appeal therein, without prepayment of fees . . . therefore, by a person who submits an

 affidavit that includes a statement of all assets such [person] possesses that the person is unable to

 pay such fees . . . .” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305,

 1306 n.1 (11th Cir. 2004) (interpreting statute to apply to all persons seeking to proceed in forma

 pauperis). Section 1915(a) requires a determination as to whether “the statements in the

 [applicant’s] affidavit satisfy the requirement of poverty.” Watson v. Ault, 525 F.2d 886, 891 (5th

 Cir. 1976). 2 An applicant’s “affidavit will be held sufficient if it represents that the litigant, because

 of his poverty, is unable to pay for the court fees and costs, and to support and provide necessities

 for himself and his dependents.” Martinez, 364 F.3d at 1307; see also Adkins v. E.I. DuPont de

 Nemours & Co., 335 U.S. 331, 339 (1948) (in forma pauperis status is demonstrated when, because

 of poverty, one cannot “pay or give security for the costs and still be able to provide himself and

 dependents with the necessities of life.”). The Department of Health and Human Services (“HHS”)

 poverty guidelines are central to an assessment of an applicant’s poverty. See Taylor v. Supreme

 Court of New Jersey, 261 F. App’x 399, 401 (3d Cir. 2008) (using HHS Guidelines as basis for

 section 1915 determination); Lewis v. Ctr. Mkt., 378 F. App’x 780, 784 (10th Cir. 2010) (affirming

 use of HHS guidelines); see also Annual Update of the HHS Poverty Guidelines, 86 Fed. Reg.

 7732 (Feb. 1, 2021). Further, the section 1915 analysis requires “comparing the applicant’s assets

 and liabilities in order to determine whether he has satisfied the poverty requirement.” Thomas v.

 Chattahoochee Judicial Circuit, 574 F. App’x 916, 917 (11th Cir. 2014). Ultimately, permission

 to proceed in forma pauperis is committed to the sound discretion of the Court. Camp v. Oliver,

 798 F.2d 434, 437 (11th Cir. 1986) (“[P]ermission to proceed [IFP] is committed to the sound

 discretion of the court.”).


 2
   Pursuant to Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), opinions of the Fifth Circuit
 issued prior to October 1, 1981, are binding precedent in the Eleventh Circuit.


                                                      2
Case 1:21-cv-22729-BB Document 11 Entered on FLSD Docket 08/04/2021 Page 3 of 7

                                                      Case No. 21-cv-22729-BLOOM/Otazo-Reyes


        Plaintiff swears in his Motion that he receives no income, that he has $550.00 in a checking

 or savings account, $8,000.00 in credit card debt, and lives with his parents. ECF No. [3] at 1-2.

 As such, the Court cannot determine whether Plaintiff should be permitted to proceed IFP and

 requires further information. See Kareem v. Home Source Rental, 986 F. Supp. 2d 1345, 1346

 (S.D. Ga. 2013) (“It undeniably costs money to live . . . . Wary of such claims and cognizant of

 how easy one may consume a public resource with no financial skin in the game, the Court has

 demanded supplemental information.”).

        Accordingly, should Plaintiff intend to renew his request to proceed IFP, he must provide

 the following information to the Court in an amended motion:

        (1) What he spends each month for basic living expenses such as food, clothing, shelter,

            and utilities, and the dollar value of any public or private assistance he may receive;

        (2) The source of funds to pay for those expenses;

        (3) Whether he owns any means of transportation and, if he does not, whether he has

            regular access to a means of transportation owned by someone else, and the monthly

            cost of such transportation;

        (4) Whether he possesses a cellular telephone, TV set, and any home electronics

            equipment, and the monthly cost of each;

        (5) Whether he is the account owner, or has signature power, as to any accounts with a

            bank or other financial institution, and the value of those accounts;

        (6) Whether he anticipates any future income within the next year, and the amount of any

            anticipated future income; and,

        (7) A list of any other cases showing an indigency-based filing fee reduction or waiver

            granted by any other court (include the full case name, case number, and the name of




                                                  3
Case 1:21-cv-22729-BB Document 11 Entered on FLSD Docket 08/04/2021 Page 4 of 7

                                                       Case No. 21-cv-22729-BLOOM/Otazo-Reyes


             the court granting the reduction or waiver).

          Plaintiff must declare these facts to be true under penalty of perjury. If he does not use a

 preprinted IFP form to respond, he must insert this above his signature: “I declare under penalty

 of perjury under the laws of the United states of America that the foregoing is true and correct.

 Executed on (date).” 28 U.S.C. § 1746(1).

    II.      The Complaint

          In addition to the required showing that the litigant, because of poverty, is unable to pay

 for the court fees and costs, Martinez, 364 F.3d at 1307, upon a motion to proceed in forma

 pauperis the Court is required to examine whether “the action or appeal (i) is frivolous or

 malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

 against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If the Court

 determines that the complaint satisfies any of the three enumerated circumstances under section

 1915(e)(2)(B), the Court must dismiss the complaint.

          A pleading in a civil action must contain “a short and plain statement of the claim showing

 that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

 detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

 pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

 accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

 enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

 “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Importantly, “[p]ro se




                                                   4
Case 1:21-cv-22729-BB Document 11 Entered on FLSD Docket 08/04/2021 Page 5 of 7

                                                       Case No. 21-cv-22729-BLOOM/Otazo-Reyes


 pleadings are held to a less stringent standard than pleadings drafted by attorneys and [are] liberally

 construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “But the leniency

 accorded pro se litigants does not give a court license to serve as de facto counsel for a party or to

 rewrite an otherwise deficient pleading to sustain an action.” Matthews, Wilson & Matthews, Inc.

 v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs., Inc. v. Cnty.

 of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by

 Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

        “A claim is frivolous when it ‘has little or no chance of success,’ that is, when it appears

 ‘from the face of the complaint that the factual allegations are clearly baseless or that the legal

 theories are indisputably meritless.’” Hoang v. DeKalb Housing Authority, No. 1:13-cv-3796-

 WSD, 2014 WL 1028926, at *1 (N.D. Ga. Mar. 19, 2014) (quoting Carroll v. Gross, 984 F.2d

 392, 393 (11th Cir. 1993)); see Neitzke v. Williams, 490 U.S. 319, 325 (1989) (holding that a claim

 is frivolous “where it lacks an arguable basis either in law or in fact”).

        The Complaint in this case must be dismissed because it fails to state a claim and is patently

 frivolous. First, although replete with allegations, the Court cannot discern any actual claims

 asserted by Plaintiff. Even though the Court liberally construes pro se pleadings, the Court is not

 free to construct causes of action. Here, the Court is unable to ascertain any claims for relief from

 Plaintiff’s allegations in the Complaint.

        Second, Plaintiff invokes no specific legal theory or statute giving rise to any claim.

 Instead, the Complaint weaves an incoherent narrative about a purported conspiracy against him

 arising from an alleged “bio-stress weapon” being used to damage his academic, social, and

 professional prospects by Defendants, who appear to include at least one of his law school

 professors and former President Donald J. Trump. See generally ECF No. [1]. In addition, Plaintiff




                                                   5
Case 1:21-cv-22729-BB Document 11 Entered on FLSD Docket 08/04/2021 Page 6 of 7

                                                            Case No. 21-cv-22729-BLOOM/Otazo-Reyes


 refers to his rights pursuant to a host of constitutional provisions and statutes but does not tie them

 to any claim. 3 As presented in the Complaint, Plaintiff’s claims are baseless and thus, must be

 dismissed as frivolous. Jackson v. Arnold, 2014 WL 1783859, at *1 (S.D. Ga. April 1, 2014)

 (“Jackson’s complaint is subject to immediate dismissal since it is patently frivolous. He invokes

 no legal theory or statute, and relies on a facially absurd ‘Affidavit’ in which he declares himself

 a ‘living, breathing, flesh-and-blood, sentient, real man who has formed a contract’ with the

 defendants. . . . At best he advances babbling nonsense.”) (quotation marks omitted); see, e.g.,

 Iqbal, 556 U.S. at 696 (“The sole exception to this rule [that a court must accept a complaint’s

 allegations as true, no matter how skeptical the court may be] lies with allegations that are

 sufficiently fantastic to defy reality as we know it: claims about little green men, or the plaintiff’s

 recent trip to Pluto, or experiences in time travel.”); Denton v. Hernandez, 504 U.S. 25, 32 (1992)

 (under 28 U.S.C. § 1915, a federal court may dismiss a complaint whose factual contentions

 describe “fantastic or delusional scenarios, claims with which federal judges are all too familiar”);

 Neitzke, 490 U.S. at 328 (a complaint is legally frivolous when it contains “claims of infringement

 of a legal interest which clearly does not exist”); Gallop v. Cheney, 642 F.3d 364, 366, 368-69 (2d


 3
     For example, Plaintiff asserts that

            [b]eyond these aforementioned statutory and constitutional matters, my First Amendment
            right to Free Exercise of Religion, Academic Freedom, prohibition of Establishment of
            Religion, Fourth Amendment unlawful search and seizure, 13th Amendment, 5th and/or
            14th Amendment Due Process, the Guarantee Clause, federally-prohibited “pains” were
            violated, breach of contract, defamation, theft of intellectual property (my verbatim word
            patterns), and civil-Racketeer Influenced and Corrupt Organizations (“R.I.C.O.”) Act (with
            possible multiple predicate crimes) violations, tortious interference in a business
            transaction, honest services duties, and functional removal the constitutional ipso facto
            office of a qualified, selectable candidate for the United States Presidency. 18 U.S.C.
            §§ 1931-34 and 1951, and 1961 et seq. and 42 U.S.C. § 1983. Art. 17, § 2 of the Universal
            Declaration of Human Rights of the United Nations; 18 U.S.C. §§ 1961-1968 and 1343-
            1346; United States v. Nixon, 418 U.S. 683 (1974); and Bivens v. Six Unknown Named
            Agents, 403 U.S. 388 (1971).

 ECF No. [1] at 1.


                                                        6
Case 1:21-cv-22729-BB Document 11 Entered on FLSD Docket 08/04/2021 Page 7 of 7

                                                       Case No. 21-cv-22729-BLOOM/Otazo-Reyes


 Cir. 2011) (district court properly sua sponte dismissed complaint as factually frivolous where

 plaintiff alleged that senior government officials caused the September 11, 2001 attacks); Davis v.

 Kvalheim, 261 F. App’x 231, 234 (11th Cir. 2008) (holding that complaint may be dismissed

 before service of process where its legal theories are indisputably meritless).

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

              2. Plaintiff’s Motion, ECF No. [3], is DENIED.

              3. Plaintiff may file an amended complaint that conforms to federal pleading

                 standards, on or before August 13, 2021. Plaintiff may also renew his request to

                 proceed IFP including the required information set forth in this Order.

              4. Plaintiff is advised that should he not file an amended complaint or renew his

                 request to proceed IFP (or pay the applicable filing fee), the Court will dismiss this

                 case without prejudice and without further notice.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 3, 2021.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE
 Copies to:

 Raj Patel, pro se
 1239 Spring Lake Drive
 Brownsburg, Indiana 46112
 rajp2010@gmail.com




                                                   7
